     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.231 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH WAYNE SEKERKE,                              Case No.: 19-cv-35-WQH-JLB
12                                     Plaintiff,
                                                        ORDER
13    v.
14    DEPUTY      HOODENPYLE,      Sheriff
      Deputy; DEPUTY MORGAN, Sheriff
15
      Deputy; DEPUTY BURNS, Sheriff
16    Deputy; DEPUTY MS. D’AUGUSTINO,
      Sheriff Deputy; CPL. REYES, Sheriff
17
      Deputy; DEPUTY ANGUILO, Sheriff
18    Deputy; B. STUBBS, Sheriff Deputy;
      JOHN DOE, Sheriff Deputy; and THE
19
      COUNTY OF SAN DIEGO,
20                                  Defendants.
21
22    HAYES, Judge:

23          The matters before the Court are the Motion to Dismiss Plaintiff’s First Amended

24    Complaint filed by Deputy Defendants Pablo Reyes, Jeffrey Burns, Joshua Hoodenpyle,

25    Jianna D’Agostino, Miguel Angulo, and Brittany Stubbs (ECF No. 30) and the Report and

26    Recommendation issued by the Magistrate Judge (ECF No. 36).

27    ///

28    ///

                                                    1
                                                                              19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.232 Page 2 of 11



 1        I.   BACKGROUND
 2             Plaintiff Keith Wayne Sekerke is a prisoner currently incarcerated at the San Diego
 3    Central Jail and proceeding pro se and in forma pauperis in this civil rights action pursuant
 4    to 42 U.S.C. § 1983. On January 7, 2019, Plaintiff filed a Complaint against San Diego
 5    Sheriff Deputies Pablo Reyes, Jeffrey Burns, Joshua Hoodenpyle, Jianna D’Agostino,
 6    Miguel Angulo, Brittany Stubbs, “Morgan,” and “John Doe.”1 (ECF No. 1 at 1-3). Plaintiff
 7    alleged that Deputies Reyes, Burns, Hoodenpyle, D’Agostino, Morgan, and Angulo
 8    violated Plaintiff’s right to be free from cruel and unusual punishment. Plaintiff alleged
 9    that Deputy Stubbs violated Plaintiff’s right to medical care. Plaintiff alleged Deputy
10    Hoodenpyle violated Plaintiff’s right to access the courts and to due process.
11             On May 9, 2019, Deputies Reyes and Burns filed a Motion to Dismiss Plaintiff’s
12    Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 5).
13    The Motion to Dismiss was joined by Deputies Hoodenpyle, D’Agostino, Angulo, and
14    Stubbs. (ECF No. 15). On August 16, 2019, the Magistrate Judge issued a Report and
15    Recommendation recommending that the Court grant Defendants’ Motion to Dismiss and
16    dismiss the Complaint without prejudice and with leave to amend. (ECF No. 20). The
17    Report and Recommendation concluded that the Complaint is barred by the two-year
18    statute of limitations. The Report and Recommendation concluded that Plaintiff is not
19    entitled to statutory tolling under section 352.1 of the California Code of Civil Procedure.
20    The Report and Recommendation concluded that Plaintiff is entitled to equitable tolling
21    through the end of 2015, but the Complaint is still untimely by over a year.
22             Plaintiff filed Objections. (ECF Nos. 23, 24). On February 26, 2020, the Court issued
23    an Order adopting the Report and Recommendation except the portion related to statutory
24    tolling. (ECF No. 27). The Court determined that it must follow the decision of the
25
26
27    1
       Plaintiff identified Deputy D’Agostino as “D’Agustino” and Deputy Angulo as “Anguilo” in the
      Complaint. (See ECF No. 1 at 1). The docket reflects that “Deputy Morgan” was never served with the
28    Complaint. (See ECF No. 8).

                                                       2
                                                                                        19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.233 Page 3 of 11



 1    California Court of Appeal in Austin v. Medicis, 21 Cal. App. 5th 577 (2018), review denied
 2    (June 13, 2018), in which the court held that for purposes of statutory tolling, a plaintiff is
 3    “‘imprisoned on a criminal charge’ within the meaning of section 352.1 if he or she is
 4    serving a term of imprisonment in the state prison.” Id. at 597. The Court concluded that
 5    when Plaintiff’s claim accrued on September 7, 2015, he was awaiting sentencing at the
 6    Vista Detention Facility, and Plaintiff is not entitled to statutory tolling under section
 7    352.1(a). The Court dismissed the Complaint without prejudice and with leave to amend.
 8             On April 9, 2020, Plaintiff filed a First Amended Complaint (“FAC”) against
 9    Defendants the County of San Diego (“County”) and Deputies Reyes, Burns, Hoodenpyle,
10    D’Agostino, Angulo, and Stubbs.2 (ECF No. 28). In the FAC, Plaintiff alleges that on
11    September 7, 2015, Plaintiff was housed in administrative segregation at the Vista
12    Detention Facility in Vista, California. Plaintiff alleges that at 2:00 p.m., while Plaintiff
13    was sitting at his desk and writing, six San Diego Sheriff Deputies, including Deputies
14    Hoodenpyle, Reyes, Burns, D’Agostino, and Angulo, unlocked Plaintiff’s cell door and
15    entered his cell. Plaintiff alleges that the Deputies ordered Plaintiff to “immediately get up
16    and move to another cell without any explanation or provocation.” (Id. at 4). Plaintiff
17    alleges that Deputy Hoodenpyle told Plaintiff that the Deputies would gather Plaintiff’s
18    property. Plaintiff alleges that he requested permission to pack his own property, and
19    Deputies Reyes and D’Agostino “approved Plaintiff’s request.” (Id.).
20             Plaintiff alleges that when he began to gather his property, Deputies Hoodenpyle,
21    Angulo, Burns, and another Deputy “immediately jumped plaintiff beating plaintiff in the
22    head and body with about 25-30 punches.” (Id.). Plaintiff alleges that Deputy Hoodenpyle
23    was the “lead [a]ggressor” and “pounded Plaintiff’s head into the wall at the back of the
24    cell.” (Id.). Plaintiff alleges that Deputies Reyes and D’Agostino “stood by and watched”
25    the beating and failed to intervene. (Id.). Plaintiff alleges that Deputy D’Agostino
26
27
28    2
          The docket does not reflect that the County has been served.

                                                            3
                                                                                     19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.234 Page 4 of 11



 1    eventually told the other Deputies, “O.K., he (plaintiff) has had enough.” (Id.). Plaintiff
 2    alleges that he was “maliciously” moved to a cell “contaminated with feces and urine.”
 3    (Id.).
 4             Plaintiff alleges that he requested that Deputy Stubbs take him to the medical clinic,
 5    and Deputy Stubbs refused. Plaintiff alleges that after a shift change at approximately 7:00
 6    p.m., the new staff took Plaintiff to the medical clinic. Plaintiff alleges that the “jail
 7    physician called 911 and Plaintiff was escorted by ambulance to Tri-City Hospital’s
 8    Emergency Department” where he was treated for “head trauma.” (Id. at 6). Plaintiff
 9    alleges that he filed an Internal Affairs complaint and a San Diego County claim form.3
10    Plaintiff alleges that Deputy Hoodenpyle “threatened plaintiff with another ass kicking,”
11    dissuading Plaintiff from filing a federal civil rights complaint. (Id. at 7).
12             Plaintiff alleges that he “was convicted of auto theft in March of 2015” and was
13    committed to the California Department of Corrections and Rehabilitation (“CDCR”),
14    “thus making plaintiff a convicted prisoner.” (Id.). Plaintiff alleges that he was released
15    from prison on September 8, 2017. Plaintiff alleges that he was arrested again in October
16    2018 and incarcerated.
17             Plaintiff brings the same claims against Defendants alleged in the original Complaint
18    under 42 U.S.C. § 1983 for violation of Plaintiff’s constitutional rights. Plaintiff alleges
19    that the County and Deputies Reyes, Burns, Hoodenpyle, D’Agostino, and Angulo violated
20    Plaintiff’s right to be free from cruel and unusual punishment. Plaintiff alleges that Deputy
21    Stubbs violated Plaintiff’s right to medical care. Plaintiff alleges Deputy Hoodenpyle
22    violated Plaintiff’s right to access the courts. Plaintiff seeks $500,000 in damages,
23
24
25
26    3
       Plaintiff attaches the following documents as “Exhibit A” to the FAC: 1) a copy of Plaintiff’s November
      30, 2015, “Claim Against the County of San Diego;” 2) a copy of Plaintiff’s September 2015 Internal
27    Affairs Complaint with the San Diego County’s Sheriff’s Department; and 3) a copy of the Sheriff’s
      Department’s September 18, 2015, acknowledgement of receipt of the Internal Affairs Complaint. (ECF
28    No. 28 at 12-20).

                                                         4
                                                                                            19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.235 Page 5 of 11



 1    $500,000 in punitive damages, and an injunction “preventing any forms of retaliation.” (Id.
 2    at 10).
 3              On April 23, 2020, the Deputy Defendants filed a Motion to Dismiss Plaintiff’s FAC.
 4    (ECF No. 30). The Deputy Defendants move to dismiss the FAC under Rule 12(b)(6) of
 5    the Federal Rules of Civil Procedure on the grounds that Plaintiff “fails to allege any new
 6    facts—or any new dates—that could alter the Court’s prior ruling that Plaintiff’s claims
 7    are barred by the statute of limitations,” and Plaintiff fails to state a claim on which relief
 8    can be granted against the Deputies or the County. (ECF No. 30-1 at 2) On May 6, 2020,
 9    Plaintiff filed an Opposition to the Motion to Dismiss. (ECF No. 32). On June 12, 2020,
10    Defendants filed a Reply. (ECF No. 33).
11              On January 15, 2021, the Magistrate Judge issued a Report and Recommendation
12    recommending that the Court grant the Motion to Dismiss and dismiss the FAC with
13    prejudice and without leave to amend. (ECF No. 36). On February 24, 2021, Plaintiff filed
14    Objections to the Report and Recommendation. (ECF No. 40). On March 11, 2021, the
15    Deputy Defendants filed a Reply. (ECF No. 41).
16    II.       THE REPORT AND RECOMMENDATION
17              The Report and Recommendation recommends that the Court grant the Motion to
18    Dismiss and dismiss the FAC with prejudice and without leave to amend. (ECF No. 36).
19    The Report and Recommendation states:
20              In ruling on Defendants’ prior Motion to Dismiss Plaintiff’s Complaint, Judge
                Hayes held [that a two-year statute of limitations applies to Plaintiff’s claims,
21
                and Plaintiff’s January 7, 2019, Complaint is untimely, unless Plaintiff is
22              entitled to tolling]. (ECF No. 27 at 7).
23
                . . . [T]he Court finds that no circumstances exist supporting reconsideration
24              of this holding . . . . As the statute of limitations ran on September 7, 2017,
                this lawsuit is untimely unless Plaintiff is entitled to tolling.
25
26    (Id. at 8).
27              The Report and Recommendation concludes that “the tolling provision of Section
28    352.1 [of the California Code of Civil Procedure] only applies to claims for damages, not

                                                        5
                                                                                        19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.236 Page 6 of 11



 1    claims for injunctive relief. Therefore, Plaintiff is not entitled to tolling under Section 352.1
 2    with respect to the portion of his action that is for injunctive relief.” (Id. at 9 n.5).
 3           The Report and Recommendation states:
 4           [P]ursuant to Section 352.1, the limitations period for the portion of Plaintiff’s
             action that is for the recovery of damages can be tolled for up to two years if
 5
             the cause of action accrued while Plaintiff “was imprisoned on a criminal
 6           charge” or “in execution under the sentence of a criminal court for a term less
             than for life.” See Ellis v. City of San Diego, 176 F.3d 1183, 1188-90 (9th Cir.
 7
             1999); Beaudoin v. Schlachter, 672 F. App’x 706, 706 (9th Cir. 2016).
 8
             In ruling on Defendants’ prior Motion to Dismiss Plaintiff’s Complaint, Judge
 9
             Hayes held that this Court must follow the decision of Austin v. Medicis, 21
10           Cal. App. 5th 577, review denied (June 13, 2018), in applying Section 352.1.
             (ECF No. 27 at 9). In Austin, “[t]he court of appeal held that a plaintiff is
11
             ‘imprisoned on a criminal charge within the meaning of section 352.1 if he or
12           she is serving a term of imprisonment in the state prison.’ [21 Cal. App. 5th]
             at 597” . . . . (ECF No. 27 at 8.) Relying on Austin, Judge Hayes held [that]
13
             “[a]t the time Plaintiff’s claim accrued on September 7, 2015, Plaintiff was
14           housed at the Vista Detention Facility . . . [and] was not ‘serving a term of
             imprisonment in the state prison.’ Austin, 21 Cal. App. 5th at 593 . . . Plaintiff
15
             is not entitled to statutory tolling.” (ECF No. 27 at 9-10).
16
             Nothing before the Court supports reconsideration of this holding.4 In his First
17
             Amended Complaint, Plaintiff alleges that he was convicted of auto theft in
18           March 2015 and thereafter committed to CDCR, thus making him a
             “convicted prisoner” at the time of the events at issue on September 7, 2015.
19
             (FAC at 7.) However, Plaintiff also alleges that he was not in state prison at
20           the time of the events, but rather was being held at the San Diego County
             Sheriff’s Department’s Vista Detention Facility (See FAC at 1; Cal. Penal
21
             Code § 5003 (listing prisons and institutions within CDCR’s jurisdiction).).
22
      (Id. at 10-11 (second and third alterations in original)).
23
24
25
26
             4
              The Court notes that no intervening change in the law has occurred. On the contrary, the
27           Ninth Circuit, in an unpublished decision issued after the Court ruled on Defendants’ prior
             Motion to Dismiss, held that it was “obligated to follow” Austin. Shaw v. Sacramento Cnty.
28           Sheriff’s Dep’t, 810 F. App’x 553, 554 (9th Cir. 2020).

                                                         6
                                                                                              19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.237 Page 7 of 11



 1          The Magistrate Judge took judicial notice of several documents and facts, including
 2    Plaintiff’s April 17, 2015, Notice of Change of Address, notifying the Court that his new
 3    address was the Vista Detention Facility, and Plaintiff’s December 15, 2015, appeal of his
 4    state court conviction, which “supports Plaintiff’s prior statement in this case, made under
 5    penalty of perjury, that as of September 7, 2015, he was not serving a term of imprisonment
 6    in a state prison, but rather had pled guilty and was awaiting sentencing.” (Id. at 11 n.7, n.8
 7    (citing ECF No. 16 at 2)). The Report and Recommendation concludes that “there is no
 8    dispute that Plaintiff was not serving a term of imprisonment in a state prison at the time
 9    of the events at issue in his First Amended Complaint . . . . Thus, Plaintiff is not eligible
10    for statutory tolling under Section 352.1.” (Id. at 11-12).
11          The Report and Recommendation states that “[t]he Court has already determined
12    that ‘Plaintiff was entitled to equitable tolling through the end of 2015, [while he]
13    exhausted mandatory grievance procedures.’” (Id. at 12 (second alteration in original)
14    (quoting ECF No. 27 at 10)). The Report and Recommendation concludes that “Plaintiff
15    has not alleged any continuing violations in his First Amended Complaint, as he alleges
16    that the events underlying each claim occurred on September 7, 2015 (FAC at 1, 4-8).” (Id.
17    at 12 n.10). The Report and Recommendation states:
18          The Court has already considered and rejected Plaintiff’s first argument that
            he is entitled to additional equitable tolling beyond the end of 2015 on the
19
            basis of specific threats of retaliation from Defendant Hoodenpyle made on
20          September 7, 2015 . . . . The Court finds Plaintiff has advanced no argument
            which supports reconsideration of this holding. Plaintiff left the custody of the
21
            Sheriff’s Department, where Defendant Hoodenpyle was employed, in
22          December 2015 and was not, therefore, vulnerable to any threatened
            retaliation by him after that. (See ECF Nos. 1 at 2-7; FAC at 2-7; 32 at 5.)
23
24          Next, Plaintiff appears to argue that he is entitled to equitable tolling post-
            December 2015 because, even after he was transferred to state prison, he was
25
            “in fear of false charges being brought against him to cover up the beating by
26          defendants.” (ECF No. 32 at 4; see also FAC at 7.) . . . . Plaintiff fails to allege
            any actual and reasonable reliance on Defendants’ conduct or
27
28

                                                     7
                                                                                      19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.238 Page 8 of 11



 1           representations.5 As Plaintiff alleges in his First Amended Complaint, he filed
             both an Internal Affairs complaint and a claim with the County of San Diego
 2
             while he was housed at the Vista Detention Facility without any retaliation.
 3           ...
             As Plaintiff does not allege any other basis for equitable tolling, the Court
 4
             finds that Plaintiff’s First Amended Complaint is untimely.
 5
      (Id. at 12-14).
 6
             The Report and Recommendation further concludes that Plaintiff’s claims against
 7
      the County “should be dismissed sua sponte, as time barred . . . .” (Id. at 15). The Report
 8
      and Recommendation concludes that the claims against the County should alternatively be
 9
      dismissed for failure to state a claim because the FAC “is entirely devoid of allegations
10
      concerning the County’s alleged constitutional violations.” (Id.). The Report and
11
      Recommendation concludes that the FAC “should be dismissed with prejudice because any
12
      amendment would be futile.” (Id. at 16).
13
      III.   CONTENTIONS
14
             Plaintiff “re alleges all that is in [his] first objections” to the Report and
15
      Recommendation on Defendants’ Motion to Dismiss the original Complaint. (ECF No. 40
16
      at 1). Plaintiff contends that he is eligible for statutory tolling under section 352.1. Plaintiff
17
      contends that when his claim accrued on September 7, 2015, he “was in county jail serving
18
      a local prison term.” (Id.). Plaintiff contends that “county jails are local prisons pursuant to
19
      the realignment act.” (Id.). Plaintiff contends that he “gets an additional 2 years [of tolling]
20
      for the disability of imprisonment” and, therefore, “filed on time.” (Id.).
21
             Defendants contend that the law of the case doctrine precludes re-litigation of
22
      Plaintiff’s claim that he is entitled to statutory tolling. Defendants contend that Plaintiff
23
      fails to allege any change in circumstances that would warrant reconsideration of the
24
25
26
             5
               The Court notes that Plaintiff has already represented in this case, under penalty of
27           perjury, his reason for waiting to file this lawsuit. He stated that he “initially decided to
             just wait until [he] got to prison to file [a lawsuit] due to Deputy Hoodenpyle’s threats, but
28           after getting the Internal Affairs response got discouraged.” (ECF No. 23 at 4.)

                                                           8
                                                                                                19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.239 Page 9 of 11



 1    Court’s prior holding that Plaintiff is not entitled to statutory tolling. Defendants contend
 2    that Plaintiff impermissibly raises the new argument in his Objections that he was a
 3    prisoner in the county jail under the Realignment Act. Defendants contend that “[w]hile
 4    the Realignment Act amends Penal Code section 1170 to permit certain inmates to serve
 5    sentences in County jails, it did not convert County jails into prisons or otherwise alter the
 6    interpretation of Section 352.1,” as evidenced by Austin, which was decided seven years
 7    after the legislature passed the Rehabilitation Act. (ECF No. 41 at 4). Defendants contend
 8    that the Report and Recommendation is unchallenged and correct with respect to equitable
 9    tolling and the limitations period.
10 IV.         LEGAL STANDARD
11             The duties of the district court in connection with a report and recommendation of a
12    magistrate judge are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
13    U.S.C. § 636(b). The district judge must “make a de novo determination of those portions
14    of the report . . . to which objection is made,” and “may accept, reject, or modify, in whole
15    or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §
16    636(b)(1). The district court need not review de novo those portions of a report and
17    recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000
18    n. 13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
19    (en banc) (“Neither the Constitution nor the [Magistrates Act] requires a district judge to
20    review, de novo, findings and recommendations that the parties themselves accept as
21    correct.”).
22        V.   DISCUSSION
23             Plaintiff objects to the Report and Recommendation’s conclusion that the statute of
24    limitations bars Plaintiff’s claims for damages6 and that statutory and equitable tolling do
25
26
27    6
       Plaintiff does not object to the Report and Recommendation’s conclusion that the statute of limitations
      bars Plaintiff’s claims for injunctive relief. The Court adopts in its entirety the portion of the Report and
28    Recommendation to which no objection was filed.

                                                           9
                                                                                                19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.240 Page 10 of 11



 1    not toll the statute of limitations until Plaintiff filed his Complaint. The Court has
 2    conducted a de novo review of the Report and Recommendation and the entire file,
 3    including Plaintiff’s Objections. The Court finds that the Magistrate Judge correctly
 4    determined that a two-year statute of limitations applies to Plaintiff’s claims, and Plaintiff
 5    failed to file suit within two years after his claims accrued on September 7, 2015. See
 6    Wheeler v. City of Santa Clara, 894 F.3d 1046, 1059 (9th Cir. 2018) (two-year statute of
 7    limitations for § 1983 claims in California); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th
 8    Cir. 1999); Cal. Civ. Proc. Code § 335.1. Plaintiff’s Complaint is untimely, unless Plaintiff
 9    is entitled to tolling.
10           The Court further finds that the Magistrate Judge correctly determined that “nothing
11    before the Court supports reconsideration” of the Court’s prior holding that Plaintiff is not
12    entitled to statutory tolling under section 352.1 of the California Code of Civil Procedure.
13    (ECF No. 36 at 10). The allegations in the FAC, the judicially-noticed documents and facts,
14    and Plaintiff’s prior representations in this case support an inference that when Plaintiff’s
15    claims accrued on September 7, 2015, Plaintiff was being held at the Vista Detention
16    Facility awaiting sentencing, not “serving a term of imprisonment in state prison.” Austin,
17    21 Cal. App. 5th at 593; see Shaw v. Sacramento Cty. Sheriff’s Dep’t, 810 F. App’x 553,
18    554 (9th Cir. 2020) (holding that the federal court is “obligated to follow” Austin and
19    stating, “Shaw has not alleged that she was serving a term of imprisonment, nor that she
20    was detained in a state prison. So the district court was correct to hold that her one-day
21    detention in a county jail did not entitle her to tolling under . . . section 352.1” (citing
22    Austin, 21 Cal. App. 5th at 543)). Plaintiff is not entitled to statutory tolling.
23           The Court further finds that the Magistrate Judge correctly determined that nothing
24    before the Court supports reconsideration of the Court’s prior holding that Plaintiff is not
25    entitled to equitable tolling that would extend beyond the end of 2015 due to the alleged
26    threats made by Deputy Hoodenpyle. The Magistrate Judge correctly determined that
27    Plaintiff fails to allege facts that support an inference that Plaintiff actually or reasonably
28    relied on any Defendant’s conduct or representations that dissuaded him from filing a

                                                     10
                                                                                      19-cv-35-WQH-JLB
     Case 3:19-cv-00035-WQH-JLB Document 42 Filed 03/16/21 PageID.241 Page 11 of 11



 1    lawsuit after he was transferred out of the Vista Detention Facility. Plaintiff alleges in the
 2    FAC that he filed administrative grievances for the September 7, 2015, claims while housed
 3    at the Vista Detention Facility. Plaintiff stated in his Opposition to the Motion to Dismiss
 4    the original Complaint that he delayed filing a lawsuit because he “got discouraged” after
 5    receiving the response to the Internal Affairs complaint. (ECF No. 23 at 4). The Court finds
 6    that the Magistrate Judge correctly determined that Plaintiff’s Complaint is untimely after
 7    accounting for the period of equitable tolling through the end of 2015.
 8     VI. CONCLUSION
 9          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 36) is
10    adopted in full.
11          IT IS FURTHER ORDERED that Plaintiff’s Objections to the Report and
12    Recommendation (ECF No. 40) are overruled.
13          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 30) is
14    granted. The FAC is dismissed with prejudice and without leave to amend. The Clerk of
15    the Court shall close the case.
16     Dated: March 15, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    11
                                                                                    19-cv-35-WQH-JLB
